Exhibit 10.24

 

ASSET PURCHASE AGREEMENT

 

This ASSET PURCHASE AGREEMENT (this “Agreement”), is made and entered into as of
September 28, 2001, by and between PRIME FINANCIAL CORPORATION, an Oklahoma
corporation (“Seller”) and OBB ACQUISITION CORP., a Delaware corporation
(“Buyer”).

 

RECITALS

 

A.                                   Seller has acquired all right, title and
interest in certain of the assets and properties of DRIVELINE TECHNOLOGIES,
INC., an Oklahoma corporation (“Driveline”).

 

B.                                     Buyer desires to purchase certain assets
formerly held by Driveline from Seller, and Seller desires to sell such assets
to Buyer, on the terms and subject to the conditions of this Agreement.

 

C.                                     Accordingly, Buyer and Seller are
desirous of entering into this Agreement in order to evidence the terms and
conditions of such acquisition of assets by Buyer from Seller.

 

NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations and warranties contained in this Agreement, the parties agree as
follows:

 


ARTICLE I
DEFINITIONS


 

The terms defined in this Article shall have the following respective meanings
for all purposes of this Agreement and for all schedules and exhibits hereto:

 

“Affiliate” means with respect to any Person any other Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by or is
under common control with, such first Person.  For purposes of this definition,
the term “control” (including the correlative meanings of the terms “controls,”
“controlled by,” and “under direct or indirect control with”) as used with
respect to any Person, shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management policies of such
Person, whether through ownership of voting securities or by contract or
otherwise.

 

“Agreement” shall have the meaning given such term in the introductory paragraph
hereof, and shall include any and all amendments, modifications or supplements
to this Agreement.

 

“Bill of Sale” means that certain Bill of Sale, in the form attached as Exhibit
A to this Agreement, to be executed and delivered by Seller to Buyer at the
Closing.

 

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in Dallas, Texas or New York, New York are authorized or
required by law to close.

 

--------------------------------------------------------------------------------


 

“Buyer” shall have the meaning given to such term in the introductory paragraph
hereof and shall include successors and permitted assigns of Buyer.

 

“Buyer’s Documents” shall have the meaning given to such term in Section 6.2(a).

 

“Closing” means the consummation and effectuation of the transactions
contemplated herein pursuant to the terms and conditions of this Agreement,
which shall take place at the offices of Patton Boggs LLP, 2001 Ross Avenue,
Suite 3000, Dallas, Texas  75201 on the same day this Agreement is fully
executed by Buyer and Seller, or at such other place as is mutually agreed upon
by the parties hereto.  Upon consummation, the Closing shall be deemed to have
taken place as of 12:01 a.m. on the Closing Date.

 

“Closing Date” means the date on which the Closing actually occurs.

 

“Driveline” shall have the meaning given such term in Recital (A) hereof.

 

“Governmental Authority” means any foreign, domestic, federal, territorial,
state or local governmental authority, quasi-governmental authority,
instrumentality, court, government or self-regulatory organization, commission,
tribunal or organization or any regulatory, administrative or other agency, or
any political or other subdivision, department or branch of any of the
foregoing.

 

“Guaranty” means that certain Guaranty in the form attached as Exhibit B to this
Agreement, to be executed by LSB Industries, Inc. and delivered by Seller to
Buyer at the Closing.

 

“Knowledge”, whether capitalized or not, means a matter which is within the
Person’s ‘knowledge’ or which is otherwise ‘known’ to such Person, and such
Person has “knowledge” of a matter if such Person or an executive officer of
such Person has actual knowledge of such matter or would reasonably be expected
to have actual knowledge of such matter following reasonable inquiry of the
appropriate employees and agents of such Person.

 

“Liability” means, with respect to any Person, any liability or obligation of
such Person of any kind, character or description, whether known or unknown,
absolute or contingent, accrued or unaccrued, liquidated or unliquidated,
secured or unsecured, joint or several, due or to become due, vested or
unvested, executory, determined, determinable, or otherwise and whether or not
the same is required to be accrued on the financial statements of such Person
and whether or not the same appears on any Schedule to this Agreement.

 

“Lien” means any lien, pledge, mortgage, security interest, claim, lease,
charge, option, right of first refusal, easement, servitude, transfer
restriction, competing claim of ownership or any other encumbrance, restriction
or limitation whatsoever.

 

“Losses” means any and all claims, demands, losses, costs, expenses,
obligations, Liabilities, damages (including, without limitation, for physical
injury including sickness, disease or death or property damage), recoveries and
deficiencies, including interest, reasonable attorneys’ fees, and court costs.

 

2

--------------------------------------------------------------------------------


 

“Permitted Encumbrances” means Liens for current taxes and assessments not yet
due and payable, including, but not limited to, Liens for nondelinquent ad
valorem taxes and nondelinquent statutory Liens arising other than by reason of
any default on the part of Seller.

 

“Person” means an individual, partnership, corporation, estate, joint-stock
company, limited liability company, trust, unincorporated organization,
association, joint venture or other entity or organization, including any
Governmental Authority.

 

“Products” means tapered thrust bearings, universal joints, synchronizing rings,
and gtrag bearings.

 

“Purchased Assets” means those tools, items of equipment and other personal
property which are more particularly described and listed on Exhibit C.

 

“Purchase Price” shall have the meaning given such term in Article IV.

 

“Seller” shall have the meaning given such term in the introductory paragraph
hereof.

 

“Seller’s Documents” shall have the meaning given such term in Section 5.2.

 


ARTICLE II
PURCHASE AND SALE OF PURCHASED ASSETS


 

On the terms and subject to the conditions hereof, Seller agrees at Closing to
sell, assign and convey to Buyer, and Buyer agrees to purchase at Closing from
Seller, all of Seller’s right, title and interest in and to the Purchased Assets
free and clear of all Liens and encumbrances, other than the Permitted
Encumbrances, for the consideration set forth in this Agreement.

 


ARTICLE III
LIABILITIES


 

It is expressly understood and agreed that Buyer will not assume any Liability
of Seller or its Affiliates or Driveline or its Affiliates, including without
limitation any Liability relating to the operation of the business of Driveline
or the ownership, use or sale of Purchased Assets prior to August 20, 2001. 
Anything to the contrary herein notwithstanding, or in any other writing
delivered in connection herewith, nothing herein or in any such other writing
shall be construed to constitute the assumption, express or implied, by Buyer of
any Liability of Seller or of any Affiliate of Seller, or of Driveline, or any
of its Affiliates.  Seller agrees that it shall pay any Liability relating to or
arising from its ownership of the Purchased Assets prior to August 20, 2001,
including any obligations to pay utilities, maintenance expenses or personal
property taxes that may be owed in connection with the Purchased Assets.

 


ARTICLE IV
PURCHASE PRICE AND MANNER OF PAYMENT


 

As the consideration to be paid by Buyer to Seller for the purchase by Buyer
from Seller of all of the Purchased Assets, Buyer will pay Seller Four Hundred
Seventeen Thousand Five Hundred and No/100 Dollars ($417,500.00) (the “Purchase
Price”) on the Closing Date,

 

3

--------------------------------------------------------------------------------


 

provided all of the conditions set forth in this Agreement have been fulfilled.
On the Closing Date, Buyer will wire transfer the Purchase Price to Seller in
immediately available funds. Such wire transfer to Seller of the Purchase Price
shall be made in accordance with Seller’s written wire instructions provided to
Buyer no later than one (1) Business Day prior to the Closing Date.

 


ARTICLE V
REPRESENTATIONS AND WARRANTIES OF SELLER


 

Seller hereby represents and warrants to Buyer as follows:

 


SECTION 5.1                                      ORGANIZATION.  SELLER IS A
CORPORATION DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS
OF THE STATE IN WHICH IT WAS INCORPORATED.  SELLER HAS ALL REQUISITE CORPORATE
RIGHT, POWER AND AUTHORITY TO OWN AND SELL ALL OF THE PURCHASED ASSETS TO BUYER
PURSUANT TO THIS AGREEMENT.


 


SECTION 5.2                                      AUTHORITY; CONSENTS AND
APPROVALS.


 


(A)                                  SELLER HAS ALL REQUISITE CORPORATE RIGHT,
POWER AND AUTHORITY TO EXECUTE, DELIVER AND PERFORM THIS AGREEMENT AND EACH
OTHER DOCUMENT AND AGREEMENT REFERENCED HEREIN TO BE EXECUTED AND DELIVERED BY
SELLER PURSUANT HERETO (TOGETHER, THE “SELLER’S DOCUMENTS”).  THE EXECUTION,
DELIVERY, AND PERFORMANCE OF THE SELLER’S DOCUMENTS BY SELLER HAS BEEN DULY AND
VALIDLY AUTHORIZED AND APPROVED BY ALL NECESSARY CORPORATE ACTION.  THE SELLER’S
DOCUMENTS CONSTITUTE THE LEGAL, VALID AND BINDING OBLIGATIONS OF SELLER,
ENFORCEABLE AGAINST IT IN ACCORDANCE WITH THEIR RESPECTIVE TERMS.


 


(B)                                 THE EXECUTION, DELIVERY AND PERFORMANCE OF
THE SELLER’S DOCUMENTS BY SELLER WILL NOT (WITH OR WITHOUT THE GIVING OF NOTICE
OR THE PASSAGE OF TIME, OR BOTH) (I) VIOLATE ANY APPLICABLE PROVISION OF LAW OR
ANY RULE OR REGULATION OF ANY FEDERAL, STATE OR LOCAL GOVERNMENTAL AUTHORITY
APPLICABLE TO SELLER OR THE PURCHASED ASSETS, OR ANY ORDER, WRIT, INJUNCTION,
JUDGMENT OR DECREE OF ANY COURT, ADMINISTRATIVE AGENCY OR OTHER GOVERNMENTAL
AUTHORITY APPLICABLE TO SELLER OR THE PURCHASED ASSETS, (II) VIOLATE EITHER THE
SELLER’S CERTIFICATE OF INCORPORATION OR BYLAWS, AS EACH IS AMENDED TO THE
CLOSING DATE, (III) REQUIRE ANY CONSENT UNDER, CONFLICT WITH OR CONSTITUTE A
BREACH OR DEFAULT UNDER ANY AGREEMENT, INDENTURE, MORTGAGE, DEED OF TRUST,
LEASE, OR OTHER INSTRUMENT TO WHICH SELLER IS A PARTY OR BY WHICH IT IS BOUND,
OR ANY LICENSE, PERMIT OR CERTIFICATE HELD BY SELLER, OR (IV) REQUIRE ANY
CONSENT OF, APPROVAL BY, NOTICE TO OR REGISTRATION WITH ANY GOVERNMENTAL
AUTHORITY.


 


SECTION 5.3                                      TITLE TO PURCHASED ASSETS. 
SELLER IS THE SOLE AND ABSOLUTE OWNER OF THE PURCHASED ASSETS AND HAS GOOD AND
MARKETABLE TITLE TO AND THE RIGHT TO ASSIGN AND CONVEY THE PURCHASED ASSETS FREE
AND CLEAR OF ANY AND ALL LIENS OF ANY KIND WHATSOEVER. SELLER’S OWNERSHIP OF THE
PURCHASED ASSETS IS NOT SUBJECT TO ANY PENDING OR, TO SELLER’S KNOWLEDGE,
THREATENED CLAIM, DEFENSE, ACTION OR PROCEEDING OF ANY OTHER PERSON.  AT
CLOSING, SELLER WILL CONVEY TO BUYER, AND BUYER UPON DELIVERY TO IT OF THE BILL
OF SALE BY SELLER AT CLOSING WILL RECEIVE, ALL LEGAL AND BENEFICIAL TITLE IN AND
TO ALL OF THE PURCHASED ASSETS, FREE AND CLEAR OF ANY AND ALL LIENS THEREON OF
ANY KIND WHATSOEVER.

 

4

--------------------------------------------------------------------------------


 


SECTION 5.4                                      NO INJUNCTIONS OR ORDERS. 
SELLER IS NOT A PARTY TO ANY AGREEMENT, AND SELLER IS NOT SUBJECT TO NOR, TO THE
KNOWLEDGE OF SELLER, THREATENED WITH, ANY INJUNCTIONS OF ANY COURT OR ORDERS OF
ANY OTHER GOVERNMENTAL AUTHORITY WITH RESPECT TO THE PURCHASED ASSETS.


 


SECTION 5.5                                      COMPLIANCE WITH LAWS.  SELLER
HAS NOT RECEIVED ANY WRITTEN NOTICE CLAIMING IT IS IN VIOLATION OF ANY ORDER,
LAW, ORDINANCE, STATUTE, RULE OR REGULATION APPLICABLE TO THE PURCHASED ASSETS
WHERE THE CONSEQUENCES OF SUCH VIOLATION WOULD HAVE AN ADVERSE EFFECT ON THE
PURCHASED ASSETS.


 


SECTION 5.6                                      LITIGATION.  THERE IS NO SUIT,
ACTION, ADMINISTRATIVE PROCEEDING, ARBITRATION, GRIEVANCE OR OTHER PROCEEDING OR
GOVERNMENTAL INVESTIGATION PENDING OR, TO THE KNOWLEDGE OF SELLER, THREATENED,
AGAINST SELLER WHICH INDIVIDUALLY OR IN THE AGGREGATE COULD ADVERSELY AFFECT THE
PURCHASED ASSETS.


 


SECTION 5.7                                      BROKERS.  NO AGENT, BROKER,
INVESTMENT BANKER, OR OTHER PERSON ACTING ON BEHALF OF SELLER OR UNDER ITS
AUTHORITY IS OR WILL BE ENTITLED TO ANY BROKER’S OR FINDER’S FEE OR ANY OTHER
COMMISSION OR SIMILAR FEE, DIRECTLY OR INDIRECTLY, IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


SECTION 5.8                                      DISCLOSURES.  THE
REPRESENTATIONS, WARRANTIES OR STATEMENTS BY SELLER HEREIN AND IN THE EXHIBITS
AND SCHEDULES ATTACHED HERETO ARE TRUE, COMPLETE AND CORRECT IN ALL MATERIAL
RESPECTS AND DO NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT.


 


ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF BUYER


 

Buyer hereby represents and warrants to Seller as follows:

 


SECTION 6.1                                      ORGANIZATION. BUYER IS A
CORPORATION DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS
OF THE STATE IN WHICH IT WAS INCORPORATED.  BUYER HAS ALL REQUISITE CORPORATE
RIGHT, POWER AND AUTHORITY TO PURCHASE THE PURCHASED ASSETS FROM SELLER PURSUANT
TO THIS AGREEMENT.


 


SECTION 6.2                                      AUTHORITY.


 


(A)                                  BUYER HAS ALL REQUISITE CORPORATE RIGHT,
POWER AND AUTHORITY TO EXECUTE, DELIVER AND PERFORM THIS AGREEMENT AND EACH
OTHER DOCUMENT AND AGREEMENT REFERENCED HEREIN TO BE EXECUTED AND DELIVERED BY
BUYER PURSUANT HERETO (TOGETHER, THE “BUYER’S DOCUMENTS”).  THE EXECUTION,
DELIVERY AND PERFORMANCE OF THE BUYER’S DOCUMENTS BY BUYER HAVE BEEN DULY AND
VALIDLY AUTHORIZED AND APPROVED BY ALL NECESSARY CORPORATE ACTION.  THE BUYER’S
DOCUMENTS CONSTITUTE THE LEGAL, VALID AND BINDING OBLIGATIONS OF BUYER,
ENFORCEABLE AGAINST IT IN ACCORDANCE WITH THEIR RESPECTIVE TERMS.


 


(B)                                 THE EXECUTION, DELIVERY AND PERFORMANCE OF
THE BUYER’S DOCUMENTS BY BUYER WILL NOT (WITH OR WITHOUT THE GIVING OF NOTICE OR
THE PASSAGE OF TIME OR BOTH) (I) VIOLATE ANY APPLICABLE PROVISION OF LAW OR ANY
RULE OR REGULATION OF ANY FEDERAL, STATE OR LOCAL GOVERNMENTAL AUTHORITY
APPLICABLE TO BUYER, OR ANY ORDER, WRIT, INJUNCTION, JUDGMENT OR DECREE OF ANY
COURT, ADMINISTRATIVE AGENCY OR OTHER GOVERNMENTAL AUTHORITY APPLICABLE TO
BUYER,

 

5

--------------------------------------------------------------------------------


 

(ii) violate Buyer’s Certificate of Incorporation or Bylaws, as each is amended
to the Closing Date, (iii) require any consent under, conflict with or
constitute a breach or default under any agreement, indenture, mortgage, deed of
trust, lease, license or other instrument to which Buyer is a party or by which
it or any Purchased Asset is bound, or any license, permit or certificate held
by Buyer, or (iv) require any consent of, approval by, notice to or registration
with any Governmental Authority.


 


SECTION 6.3                                      COMPLIANCE WITH LAWS.  BUYER
HAS NOT RECEIVED ANY WRITTEN NOTICE CLAIMING SELLER IS IN VIOLATION OF, ANY
ORDER, LAW, ORDINANCE, STATUTE, RULE OR REGULATION APPLICABLE TO THE PURCHASED
ASSETS WHERE THE CONSEQUENCES OF SUCH VIOLATION WOULD HAVE AN ADVERSE EFFECT ON
THE PURCHASED ASSETS.


 


SECTION 6.4                                      DISCLOSURES.  THE
REPRESENTATIONS, WARRANTIES OR STATEMENTS BY BUYER HEREIN AND IN THE EXHIBITS
AND SCHEDULES ATTACHED HERETO ARE TRUE, COMPLETE AND CORRECT IN ALL MATERIAL
RESPECTS AND DO NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT.


 


SECTION 6.5                                      BROKERS.  NO AGENT, BROKER,
INVESTMENT BANKER, OR OTHER PERSON ACTING ON BEHALF OF SELLER OR UNDER ITS
AUTHORITY IS OR WILL BE ENTITLED TO ANY BROKER’S OR FINDER’S FEE OR ANY OTHER
COMMISSION OR SIMILAR FEE, DIRECTLY OR INDIRECTLY, IN CONNECTION WITH THE
TRANSACTION CONTEMPLATED BY THIS AGREEMENT.


 


ARTICLE VII
CLOSING DELIVERIES


 

The obligations of Buyer and Seller hereunder are subject to the satisfaction of
the following Closing deliveries that are conditions precedent unless
specifically waived by the parties.

 


SECTION 7.1                                      SELLER’S CLOSING DELIVERIES. 
SELLER SHALL EXECUTE AND DELIVER, OR CAUSE TO BE EXECUTED AND DELIVERED, TO
BUYER ON THE CLOSING DATE, EACH OF THE FOLLOWING:


 


(A)                                  THIS AGREEMENT;


 


(B)                                 THE BILL OF SALE;


 


(C)                                  THE GUARANTY; AND


 


(D)                                 EXECUTED UCC-3 PARTIAL RELEASES IN FORM
SUFFICIENT TO EVIDENCE THE FULL AND COMPLETE RELEASE OF ANY AND ALL LIENS ON THE
PURCHASED ASSETS.


 


SECTION 7.2                                      BUYER’S CLOSING DELIVERIES. 
BUYER SHALL HAVE EXECUTED AND DELIVERED, OR CAUSED TO BE EXECUTED AND DELIVERED,
TO SELLER AT THE CLOSING EACH OF THE FOLLOWING:


 


(A)                                  THIS AGREEMENT; AND


 


(B)                                 THE PURCHASE PRICE, PAID IN THE MANNER
REQUIRED BY THE PROVISIONS OF ARTICLE IV.

 

6

--------------------------------------------------------------------------------


 


ARTICLE VIII
INDEMNIFICATION


 


SECTION 8.1                                      INDEMNIFICATION OF BUYER BY
SELLER.  SUBJECT TO THE LIMITATION IMPOSED BY SECTION 8.5 BELOW, NOTWITHSTANDING
ANY INVESTIGATION BY BUYER OR ITS REPRESENTATIVES, THE SELLER, ITS SUCCESSORS
AND ASSIGNS, WILL INDEMNIFY AND HOLD THE BUYER, AND ITS AFFILIATES, HARMLESS
FROM AND FULLY PAY ANY AND ALL LOSSES, THAT BUYER, OR ANY OF ITS AFFILIATES, MAY
SUFFER OR INCUR AS A RESULT OF OR RELATING TO (A) THE BREACH OF ANY
REPRESENTATIONS OR WARRANTIES MADE BY SELLER IN ARTICLE V AND ELSEWHERE IN THIS
AGREEMENT, OR IN ANY OTHER DOCUMENT DELIVERED BY SELLER TO BUYER PURSUANT HERETO
TO INCLUDE, WITHOUT LIMITATION, THE BILL OF SALE (COLLECTIVELY, THE “TRANSACTION
DOCUMENTS”), OR ANY ALLEGATION BY A THIRD PARTY THAT, IF TRUE, WOULD CONSTITUTE
SUCH A BREACH, OR (B) THE BREACH OF ANY COVENANT OR AGREEMENT OF SELLER IN THIS
AGREEMENT OR THE TRANSACTION DOCUMENTS.


 


SECTION 8.2                                      INDEMNIFICATION OF SELLER BY
BUYER.  NOTWITHSTANDING ANY INVESTIGATION BY SELLER OR ITS REPRESENTATIVES, THE
BUYER, ITS SUCCESSORS AND ASSIGNS, WILL INDEMNIFY AND HOLD SELLER, AND ITS
AFFILIATES, HARMLESS FROM AND FULLY PAY ANY AND ALL LOSSES THAT SELLER, OR ANY
OF ITS AFFILIATES, MAY SUFFER OR INCUR AS A RESULT OF OR RELATING TO (A) THE
BREACH OF ANY REPRESENTATIONS OR WARRANTIES MADE BY BUYER IN ARTICLE VI AND
ELSEWHERE IN THIS AGREEMENT, OR ANY ALLEGATION BY A THIRD PARTY THAT, IF TRUE,
WOULD CONSTITUTE SUCH A OR (B) THE BREACH OF ANY COVENANT OR AGREEMENT OF SELLER
IN THIS AGREEMENT.


 


SECTION 8.3                                      NOTICE.  IF A PARTY IS ENTITLED
TO RECEIVE INDEMNIFICATION OR TO RECOVER FROM THE OTHER PARTY FOR ANY LOSSES
INCURRED PURSUANT TO THIS ARTICLE VIII (THE “INDEMNIFIED PARTY”), THE
INDEMNIFIED PARTY AGREES TO GIVE PROMPT WRITTEN NOTICE TO THE OTHER PARTY (THE
“INDEMNIFYING PARTIES”) UPON THE OCCURRENCE OF ANY INDEMNIFIABLE OR RECOVERABLE
LOSS OR THE ASSERTION OF ANY CLAIM OR THE COMMENCEMENT OF ANY ACTION OR
PROCEEDING BY ANY THIRD PARTY IN RESPECT OF WHICH SUCH A LOSS MAY REASONABLY BE
EXPECTED TO OCCUR (A “CLAIM”), BUT THE INDEMNIFIED PARTY’S FAILURE TO GIVE SUCH
NOTICE WILL NOT AFFECT THE OBLIGATIONS OF THE INDEMNIFYING PARTY UNDER THIS
ARTICLE VIII EXCEPT TO THE EXTENT THAT THE INDEMNIFYING PARTY IS MATERIALLY
PREJUDICED THEREBY.  SUCH WRITTEN NOTICE WILL INCLUDE A REFERENCE TO THE EVENT
OR EVENTS FORMING THE BASIS OF SUCH LOSS OR CLAIM AND THE AMOUNT INVOLVED,
UNLESS SUCH AMOUNT IS UNCERTAIN OR CONTINGENT, IN WHICH EVENT THE INDEMNIFIED
PARTY WILL GIVE A LATER WRITTEN NOTICE WHEN THE AMOUNT BECOMES FIXED.


 


SECTION 8.4                                      DEFENSE OF CLAIMS.  THE
INDEMNIFYING PARTY MAY ELECT TO ASSUME AND CONTROL THE DEFENSE OF ANY CLAIM,
INCLUDING THE EMPLOYMENT OF COUNSEL REASONABLY SATISFACTORY TO THE INDEMNIFIED
PARTY AND THE PAYMENT OF EXPENSES RELATED THERETO, IF (A) THE INDEMNIFYING PARTY
ACKNOWLEDGES ITS OBLIGATION TO INDEMNIFY THE INDEMNIFIED PARTY FOR ANY LOSSES
RESULTING FROM SUCH THIRD PARTY CLAIM AND PROVIDES REASONABLE EVIDENCE TO THE
INDEMNIFIED PARTY OF ITS FINANCIAL ABILITY TO SATISFY SUCH OBLIGATION; (B) THE
CLAIM DOES NOT SEEK TO IMPOSE ANY LIABILITY OR OBLIGATION ON THE INDEMNIFIED
PARTY OTHER THAN FOR MONEY DAMAGES; AND (C) THE CLAIM DOES NOT RELATE TO THE
INDEMNIFIED PARTY’S RELATIONSHIP WITH ITS CUSTOMERS OR EMPLOYEES. IF SUCH
CONDITIONS ARE SATISFIED AND THE INDEMNIFYING PARTY ELECTS TO ASSUME AND CONTROL
THE DEFENSE OF A CLAIM, THEN (I) THE INDEMNIFYING PARTY WILL NOT BE LIABLE FOR
ANY SETTLEMENT OF SUCH CLAIM EFFECTED WITHOUT ITS CONSENT, WHICH CONSENT WILL
NOT BE UNREASONABLY WITHHELD; (II) THE INDEMNIFYING PARTY MAY SETTLE SUCH CLAIM
WITHOUT THE CONSENT OF THE INDEMNIFIED PARTY; AND (III) THE INDEMNIFIED PARTY
MAY EMPLOY SEPARATE COUNSEL AND PARTICIPATE IN THE DEFENSE THEREOF, BUT THE
INDEMNIFIED PARTY WILL BE

 

7

--------------------------------------------------------------------------------


 

responsible for the fees and expenses of such counsel unless (A) the
Indemnifying Party has failed to adequately assume the defense of such Claim or
to employ counsel with respect thereto or (B) a conflict of interest exists
between the interests of the Indemnified Party and the Indemnifying Party that
requires representation by separate counsel, in which case the fees and expenses
of such separate counsel will be paid by the Indemnifying Party.  If such
conditions are not satisfied, the Indemnified Party may assume and control the
defense of the Claim at the Indemnifying Party’s cost and expense.


 


SECTION 8.5                                      LIMITATION ON MAXIMUM AMOUNT OF
LIABILITY OF SELLER FOR INDEMNIFICATION CLAIMS OR LOSSES. THE MAXIMUM AGGREGATE
AMOUNT OF LOSSES FOR WHICH ANY INDEMNIFYING PARTY, SHALL BE OBLIGATED TO PAY TO
AN INDEMNIFIED PARTY, PURSUANT TO ITS OBLIGATIONS UNDER SECTION 8.1 OR 8.2
ABOVE, AS THE CASE MAY BE, SHALL NOT, IN ANY EVENT, EXCEED A TOTAL SUM EQUAL TO
THE AMOUNT OF THE PURCHASE PRICE.


 


ARTICLE IX
COVENANT NOT TO COMPETE


 


SECTION 9.1                                      NON-COMPETE.


 


(A)                                  FROM AND AFTER THE CLOSING DATE, SELLER
WILL NOT, AND WILL CAUSE ITS AFFILIATES TO NOT, DIRECTLY OR INDIRECTLY,
INDIVIDUALLY OR COLLECTIVELY, ENGAGE IN ANY COMPETITIVE ACTIVITY FOR TWELVE (12)
MONTHS AFTER THE CLOSING DATE (THE “COVERED PERIOD”); PROVIDED, HOWEVER, THAT,
NOTWITHSTANDING THE FOREGOING, (I) NEITHER SELLER, NOR ANY OF ITS AFFILIATES,
SHALL BE DEEMED TO BE ENGAGED IN A COMPETITIVE ACTIVITY SOLELY BY VIRTUE OF THE
OWNERSHIP OF LESS THAN TWENTY PERCENT (20%) OF THE OUTSTANDING VOTING STOCK OR
DEBT SECURITIES OF ANY PUBLICLY HELD COMPANY OF WHICH IT (AND ITS AFFILIATES) DO
NOT HAVE VOTING OR DAY-TO-DAY OPERATIONAL CONTROL, THE STOCK OR DEBT SECURITIES
OF WHICH ARE TRADED ON AN UNITED STATES OR FOREIGN STOCK EXCHANGE OR QUOTED ON
THE NATIONAL ASSOCIATION OF SECURITIES DEALERS AUTOMATED QUOTATION SYSTEM;
(II) SELLER AND ANY OF ITS AFFILIATES MAY ACQUIRE A PERSON OR BUSINESS ENGAGED
IN A COMPETITIVE ACTIVITY IF IN THE CALENDAR YEAR IMMEDIATELY PRECEDING THE
ACQUISITION, THE REVENUES DERIVED FROM COMPETITIVE ACTIVITIES DO NOT EXCEED
THIRTY-FOUR PERCENT (34%) OF THE TOTAL REVENUES OF SUCH PERSON OR BUSINESS; AND
(III) NEITHER SELLER, NOR ANY OF ITS AFFILIATES, SHALL BE DEEMED TO BE ENGAGED
IN A COMPETITIVE ACTIVITY BY VIRTUE OF ANY SALE OF UNIVERSAL JOINTS, UNIVERSAL
JOINT PARTS, OR UNIVERSAL JOINTS CONSTRUCTED FROM PARTS WHICH ARE  EXISTING IN
THE INVENTORY OF DRIVELINE ON THE CLOSING DATE OR HAVE BEEN REPOSSESSED BY
CONGRESS FINANCIAL CORPORATION (SOUTHWEST), SELLER OR LSB INDUSTRIES, INC. OR
THEIR AFFILIATES AS OF THE CLOSING DATE.


 


(B)                                 FOR PURPOSES OF THIS SECTION 9.1,
“COMPETITIVE ACTIVITY” SHALL MEAN (I) THE SALE IN THE AMERICAS (I.E. NORTH,
CENTRAL AND SOUTH AMERICA) OF (A) ANY PRODUCT OR (B) ANY SIMILAR PRODUCT FOR THE
SAME APPLICATION AS THE PRODUCTS OR (II) THE SALE TO ANY PERSON ON SCHEDULE 9.1
OF (A) ANY PRODUCT OR (B) ANY SIMILAR PRODUCT FOR THE SAME APPLICATION AS THE
PRODUCTS.


 


SECTION 9.2                                      SEVERABILITY.  THE INVALIDITY
OR UNENFORCEABILITY OF THIS ARTICLE IX IN ANY RESPECT SHALL NOT AFFECT THE
VALIDITY OR ENFORCEABILITY OF THIS ARTICLE IX IN ANY OTHER RESPECT, OR OF ANY
OTHER PROVISION OF THIS AGREEMENT.  IN THE EVENT THAT ANY PROVISION OF THIS
ARTICLE IX SHALL BE HELD INVALID OR UNENFORCEABLE BY A COURT OF COMPETENT
JURISDICTION BY REASON OF THE GEOGRAPHIC OR

 

8

--------------------------------------------------------------------------------


 

business scope or the duration thereof or for any other reason, such invalidity
or unenforceability shall attach only to the particular aspect of such provision
found invalid or unenforceable as applied and shall not affect or render invalid
or unenforceable any other provision of this Article IX or the enforcement of
such provision in other circumstances, and, to the fullest extent permitted by
law, this Article IX shall be construed as if the geographic or business scope
or the duration of such provision or other basis on which such provision has
been challenged had been more narrowly drafted so as not to be invalid or
unenforceable.


 


SECTION 9.3                                      ENFORCEMENT.  SELLER
ACKNOWLEDGES AND AGREES THAT BUYER AND ITS AFFILIATES ARE ENGAGED IN A HIGHLY
COMPETITIVE BUSINESS AND THAT THE PROTECTIONS OF BUYER AND EACH SUCH AFFILIATE
SET FORTH IN THIS ARTICLE IX ARE FAIR AND REASONABLE AND ARE OF VITAL CONCERN TO
BUYER AND ITS AFFILIATES.  FURTHER, SELLER ACKNOWLEDGES AND AGREES THAT MONETARY
DAMAGES FOR ANY VIOLATION OF THIS ARTICLE IX WILL NOT ADEQUATELY COMPENSATE
BUYER AND ITS AFFILIATES WITH RESPECT TO ANY SUCH VIOLATION.  THEREFORE, IN THE
EVENT OF A BREACH BY SELLER OF ANY OF THE TERMS AND PROVISIONS CONTAINED IN THIS
ARTICLE IX, BUYER SHALL BE ENTITLED TO ENFORCE THE SPECIFIC PERFORMANCE OF THIS
ARTICLE IX BY SELLER AND TO ENJOIN SELLER FROM ANY FURTHER VIOLATIONS.  THE
REMEDIES AVAILABLE TO BUYER PURSUANT TO THIS SECTION 9.3 MAY BE EXERCISED
CUMULATIVELY BY BUYER IN CONJUNCTION WITH ALL OTHER RIGHTS AND REMEDIES PROVIDED
BY LAW.


 


ARTICLE X
FURTHER AGREEMENTS


 


SECTION 10.1                                TITLE AND RISK OF LOSS.  TITLE TO
AND RISK OF LOSS OF THE PURCHASED ASSETS SHALL PASS TO BUYER FROM SELLER AS OF
THE CLOSING.


 


SECTION 10.2                                ADDITIONAL ACTIONS SELLER AND
BUYER.  ON AND AFTER THE CLOSING DATE, SELLER AND BUYER SHALL EXECUTE AND
DELIVER SUCH DOCUMENTS AND DO AND PERFORM ALL SUCH OTHER ACTS AS MAY REASONABLY
BE REQUIRED IN ORDER FULLY TO EFFECTUATE THE INTENT OF THIS AGREEMENT.


 


SECTION 10.3                                COSTS AND TRANSFER TAXES.  EXCEPT AS
OTHERWISE SET FORTH IN THIS AGREEMENT, EACH PARTY HERETO SHALL PAY ITS OWN COSTS
AND EXPENSES (INCLUDING LEGAL FEES AND EXPENSES) INCURRED IN CONNECTION WITH DUE
DILIGENCE REVIEWS, THE PREPARATION, NEGOTIATION AND EXECUTION OF THIS AGREEMENT
AND ALL OTHER AGREEMENTS, CERTIFICATES, INSTRUMENTS AND DOCUMENTS DELIVERED
HEREUNDER AND ALL OTHER MATTERS RELATING TO THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY, WHETHER OR NOT THE PROPOSED TRANSACTION IS CONSUMMATED. 
ALL SALES, DOCUMENTARY STAMP TAXES AND OTHER TRANSFER TAXES IN CONNECTION WITH
THE SALE AND DELIVERY OF THE PURCHASED ASSETS HEREUNDER SHALL BE PAID BY SELLER.


 


SECTION 10.4                                BOOKS AND RECORDS AFTER CLOSING. 
FROM AND AFTER THE CLOSING, BUYER SHALL HAVE FREE AND OPEN ACCESS TO ALL BOOKS
AND RECORDS WHICH SELLER MAY HAVE RELATING IN ANY MANNER TO THE PURCHASED ASSETS
AND SELLER SHALL FURNISH BUYER WITH COPIES THEREOF.


 


ARTICLE XI
MISCELLANEOUS


 


SECTION 11.1                                ENTIRE UNDERSTANDING, WAIVER, ETC. 
THIS AGREEMENT (INCLUDING ALL SCHEDULES AND EXHIBITS ATTACHED HERETO) AND ALL
OTHER AGREEMENTS EXECUTED AND DELIVERED AT THE CLOSING SET FORTH THE ENTIRE
UNDERSTANDING OF THE PARTIES AND SUPERSEDE ANY AND ALL PRIOR OR

 

9

--------------------------------------------------------------------------------


 

contemporaneous agreements, arrangements and understandings relating to the
subject matter hereof, and the provisions hereof may not be changed, modified,
waived or altered except by an agreement in writing signed by the parties
hereto.  A waiver by any party of any of the terms or conditions of this
Agreement, or of any breach thereof, shall not be deemed a waiver of such term
or condition for the future, or of any other term or condition hereof, or of any
subsequent breach thereof.


 


SECTION 11.2                                SEVERABILITY.  IF ANY PROVISION OF
THIS AGREEMENT OR THE APPLICATION OF SUCH PROVISION SHALL BE HELD BY A COURT OF
COMPETENT JURISDICTION TO BE UNENFORCEABLE, THE REMAINING PROVISION OF THIS
AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT.


 


SECTION 11.3                                CAPTIONS.  THE CAPTIONS HEREIN ARE
FOR CONVENIENCE ONLY AND SHALL NOT BE CONSIDERED A PARTY OF THIS AGREEMENT FOR
ANY PURPOSE, INCLUDING, WITHOUT LIMITATION, THE CONSTRUCTION OR INTERPRETATION
OF ANY PROVISION HEREOF.


 


SECTION 11.4                                NOTICES. ALL NOTICES, REQUESTS,
DEMANDS, CLAIMS AND OTHER COMMUNICATIONS HEREUNDER SHALL BE IN WRITING.  ANY
NOTICE, REQUEST, DEMAND, CLAIM, OR OTHER COMMUNICATION HEREUNDER SHALL BE DEEMED
DULY GIVEN (A) IF PERSONALLY DELIVERED, WHEN SO DELIVERED, (B) IF MAILED, TWO
BUSINESS DAYS AFTER HAVING BEEN SENT BY REGISTERED OR CERTIFIED WITH RETURN
RECEIPT REQUESTED, POSTAGE PREPAID AND ADDRESSED TO THE INTENDED RECIPIENT AS
SET FORTH BELOW, (C) IF GIVEN BY FACSIMILE, ONCE SUCH NOTICE OR OTHER
COMMUNICATION IS TRANSMITTED TO THE FACSIMILE NUMBER SPECIFIED BELOW AND THE
APPROPRIATE ANSWER BACK OR TELEPHONIC CONFIRMATION IS RECEIVED, PROVIDED THAT
SUCH NOTICE OR OTHER COMMUNICATION IS PROMPTLY THEREAFTER MAILED IN ACCORDANCE
WITH THE PROVISIONS OF CLAUSE (B) ABOVE OR (D) IF SENT THROUGH AN OVERNIGHT
DELIVERY SERVICE IN CIRCUMSTANCES IN WHICH SUCH SERVICE GUARANTEES NEXT DAY
DELIVERY, THE DAY FOLLOWING BEING SO SENT:


 

(i)

 

If to Seller:

 

 

 

 

 

Prime Financial Corporation

 

 

16 South Pennsylvania Avenue

 

 

Oklahoma City, Oklahoma 73107

 

 

Attention:  David R. Goss, Vice President

 

 

Telephone:  (405) 235-4546

 

 

Facsimile:  (405) 235-5067

 

 

 

 

 

with copy to:

 

 

 

 

 

Prime Financial Corporation

 

 

16 South Pennsylvania Avenue

 

 

Oklahoma City, Oklahoma 73107

 

 

Attention:  General Counsel

 

 

Telephone:  (405) 235-4546

 

 

Facsimile:  (405) 236-1209

 

 

 

 

 

Copy to:

 

10

--------------------------------------------------------------------------------


 

(ii)

 

If to Buyer:

 

 

 

 

 

OBB Acquisition Corp.

 

 

c/o Roller Bearing Company of America, Inc.

 

 

60 Round Hill Road

 

 

Fairfield, Connecticut 06430

 

 

Attention:       Chief Executive Officer

 

 

Telephone Number:

(203) 255-1511

 

 

Facsimile Number:

(203) 256-0775

 

 

 

 

 

Copy to:

 

 

 

 

 

C. David Goldman

 

 

McDermott, Will & Emery

 

 

50 Rockefeller Plaza

 

 

New York, New York 10020

 

 

Telephone Number: (212) 547-5512

 

 

Facsimile Number: (212) 547-5444

 

Any party may give any notice, request, demand, claim or other communication
hereunder using any other means (including ordinary mail or electronic mail),
but no such notice, request, demand, claim or other communication shall be
deemed to have been duly given unless and until it actually is received by the
individual for whom it is intended.  Any party may change the address to which
notices, requests, demands, claims and other communications hereunder are to be
delivered by giving the other parties notice in the manner herein set forth.

 


SECTION 11.5                                SUCCESSORS AND ASSIGNS.  NEITHER
THIS AGREEMENT NOR ANY OF THE RIGHTS OR OBLIGATIONS ARISING HEREUNDER SHALL BE
ASSIGNABLE WITHOUT THE PRIOR WRITTEN CONSENT OF THE PARTIES HERETO.  NOTHING IN
THIS AGREEMENT, EXPRESS OR IMPLIED, SHALL CONFER UPON ANY PERSON, OTHER THAN THE
PARTIES HERETO, AND THEIR SUCCESSORS AND PERMITTED ASSIGNS ANY RIGHTS OR
REMEDIES UNDER OR BY REASON OF THIS AGREEMENT.


 


SECTION 11.6                                SURVIVAL OF REPRESENTATIONS AND
WARRANTIES.  THE REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS MADE BY
SELLER AND BY BUYER, RESPECTIVELY, IN THIS AGREEMENT SHALL SURVIVE THE CLOSING
DATE HEREUNDER AND SHALL ALSO SURVIVE AND SHALL BE UNAFFECTED BY (AND SHALL NOT
BE DEEMED WAIVED BY) ANY INVESTIGATION, AUDIT, APPRAISAL, OR INSPECTION AT ANY
TIME MADE BY OR ON BEHALF OF BUYER.


 


SECTION 11.7                                SCHEDULES AND EXHIBITS.  THE
SCHEDULES AND EXHIBITS ATTACHED HERETO SHALL FORM A PART OF THIS AGREEMENT AND
ARE HEREBY INCORPORATED INTO THIS AGREEMENT BY REFERENCE.


 


SECTION 11.8                                COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN TWO OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL,
BUT ALL OF WHICH, TOGETHER, SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


SECTION 11.9                                CONSTRUCTION OF TERMS.  ANY
REFERENCE HEREIN TO THE MASCULINE OR NEUTER SHALL INCLUDE THE MASCULINE, THE
FEMININE AND THE NEUTER, AND ANY REFERENCE HEREIN TO THE SINGULAR OR PLURAL
SHALL INCLUDE THE OPPOSITE THEREOF.  THE PARTIES TO THIS AGREEMENT ACKNOWLEDGE
THAT EACH

 

11

--------------------------------------------------------------------------------


 

party and counsel to each party has participated in the drafting of this
Agreement and agree that this Agreement shall not be interpreted against one
party or the other based upon who drafted it.

 


SECTION 11.10                          ATTORNEYS’ FEES AND COSTS.  UNLESS
OTHERWISE PROVIDED HEREIN TO THE CONTRARY, IN THE EVENT ANY ACTION OR PROCEEDING
IS COMMENCED BY ANY PARTY TO THIS AGREEMENT TO (A) DETERMINE RIGHTS, DUTIES OR
OBLIGATIONS UNDER THIS AGREEMENT, (B) DETERMINE A BREACH OF THIS AGREEMENT AND
OBTAIN DAMAGES AS A RESULT OF SUCH BREACH OR (C) OTHERWISE ENFORCE THIS
AGREEMENT, THE PREVAILING PARTY IN SUCH ACTION OR PROCEEDING SHALL BE ENTITLED
TO RECOVER FROM THE NON-PREVAILING PARTY ALL OF THE PREVAILING PARTY’S
OUT-OF-POCKET COSTS AND EXPENSES, INCLUDING, WITHOUT LIMITATION, ALL REASONABLE
ATTORNEYS’ FEES, DISBURSEMENTS AND RELATED CHARGES.  A PARTY WILL BE CONSIDERED
THE PREVAILING PARTY IF (I) IT INITIATED THE LITIGATION AND SUBSTANTIALLY
OBTAINS THE RELIEF IT SOUGHT, EITHER THROUGH A JUDGMENT OR ARBITRATION AWARD OR
THE LOSING PARTY’S VOLUNTARY ACTION BEFORE ARBITRATION, TRIAL, OR JUDGMENT, (II)
THE OTHER PARTY WITHDRAWS ITS ACTION WITHOUT SUBSTANTIALLY OBTAINING THE RELIEF
IT SOUGHT, OR (III) SUCH PARTY DID NOT INITIATE THE LITIGATION AND JUDGMENT IS
ENTERED INTO FOR ANY PARTY, BUT WITHOUT SUBSTANTIALLY GRANTING THE RELIEF SOUGHT
BY THE INITIATING PARTY OR GRANTING MORE SUBSTANTIAL RELIEF TO THE
NON-INITIATING PARTY WITH RESPECT TO ANY COUNTERCLAIM, ASSERTED BY THE
NON-INITIATING PARTY IN CONNECTION WITH SUCH LITIGATION.


 


SECTION 11.11                          GOVERNING LAW.  THIS AGREEMENT SHALL BE
CONTROLLED, CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS AND DECISIONS OF
THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN THAT
STATE, WITHOUT GIVING EFFECT TO ANY CONFLICTS OF LAW RULE OR PRINCIPLE THAT
MIGHT REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.


 


SECTION 11.12                          FACSIMILE EXECUTION.  EACH COUNTERPART OF
THIS AGREEMENT MAY BE EXECUTED AND TRANSMITTED BY FACSIMILE TRANSMISSION.  THE
PARTIES WILL INITIALLY ACCEPT FACSIMILE SIGNATURE PAGES.  THE ORIGINAL DOCUMENTS
SHALL BE DELIVERED BY HAND OR COURIER WITHIN ONE (1) BUSINESS DAY OF THE
EXECUTION OF THE DOCUMENTS. COUNSEL FOR THE PARTIES WILL SUBSTITUTE AND PROVIDE
ORIGINAL SIGNATURE PAGES TO THE OTHER PARTIES AS SOON AS THEY ARE RECEIVED.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Agreement on the day and
year first above written.

 

SELLER:

PRIME FINANCIAL CORPORATION.

 

 

 

 

 

 

 

By:

/s/David R. Goss

 

 

Name:

David R. Goss

 

 

Title:

Vice President

 

 

 

 

 

 

BUYER:

OBB ACQUISITION CORP.

 

 

 

 

 

 

 

By:

/s/Michael S. Gostomski

 

 

Name:

Michael S. Gostomski

 

 

Title:

Executive Vice President

 

 

13

--------------------------------------------------------------------------------


 

SCHEDULE 9.1

 

CUSTOMERS SUBJECT TO NON-COMPETE

 

1                                          Dana Kirkstall Specialty Axle

 

2                                          Holland Hitch International

 

3                                          Westport Axle Corporation

 

4                                          Bergstrom Company

 

14

--------------------------------------------------------------------------------